                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


 MOBILITY WORKX, LLC,

                               Plaintiff,
                                                    Civil Action No.: 4:17-CV-00872-ALM
                v.

 CELLCO PARTNERSHIP D/B/A                           JURY TRIAL DEMANDED
 VERIZON WIRELESS,

                               Defendant.



                                    [PROPOSED] ORDER

       Before the Court is Cellco Partnership d/b/a Verizon Wireless’s Motion for Continuance

and Additional Dates for Trial. The Court finds that the Motion should be and hereby is

GRANTED. It is therefore ORDERED that the trial scheduled for March 8, 2021 is continued

and will be re-scheduled by separate order.
